      ,-

"
     -~-                            .              -
    A0-~458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1of1   lf
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                         V.                                        (For Offenses Committed On or After November 1, 1987)


                        Gustavo Lorenzo-Martinez                                   Case Number: 3:19-mj-21616

                                                                                   Leila W Morgan
                                                                                   Defendant's Attorney


    REGISTRATION NO. 84658298
    THE DEFENDANT:
     C8:I pleaded guilty to count( s) 1 of Complaint
                                                  -~~_o_~~~~~~~~~~~~~~~~~~~~~~-



     D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                     Nature of Offense                                                            Count Number(s)
    8: 1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

     D The defendant has been found not guilty on count( s)
                                                                             ------------------~

     D Count( s)                                                                    dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                    ~    TIME SERVED                           D   ~~~~~~~~-
                                                                                                                         days

      C8:I Assessment: $10 WAIVED                      C8:I Fine: WAIVED
      C8:I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                                                         charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesday,__AP_ril 16, 2019


                                                                                                          fl/'
                                                             - - - - - - - - - , Date of Imposition of Sentence

                                                        FILED                   I #;J~ 1/l
                                                         APR I 6 2019           IHMLlfRoBERT N. BLOCK
                                                                                UNITED STATES MAGISTRATE JUDGE
                                                CLERK, U.S. DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
                                              BY                      DEPUTY
    Clerk's Office Copy                       -        --                                                                       3:19-mj-21616
